Judgment and order, Supreme Court, Bronx County (Alan Saks, J.), entered on March 24, 1987 and May 28, 1987, respectively, unanimously reversed, on the law and the facts, without costs or disbursements, and a new trial ordered solely on the issue of damages unless plaintiffs, within 20 days after service upon their attorney of a copy of the order to be entered herein, with notice of entry, serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in favor of plaintiff Carmela Anile to $800,000 and in favor of plaintiff Gaetano Anile to $100,000, respectively, both amounts to be further reduced to reflect the jury’s finding of 20% comparative negligence on the part of Carmela Anile, and to the entry of an amended judgment in accordance therewith. If plaintiffs so stipulate, the judgment, as so amended and reduced, and the order appealed from, are affirmed without costs or disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Kupferman, Sullivan, Rosenberger and Smith, JJ.